DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening of a fold chute” (claims 1,10-12) and “buckle stop” (claims 3-5,13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imazu et al. PGPub 2012/0275838.
	Imazu discloses, regarding claim 12, system for folding a carrier with a card attached, the system comprising: 
a feeding nip (Np1) formed at an interface of a first roller (41b) and a second roller (49); 
a folding nip (Np2) formed at an interface of the second roller (49) and a third roller (50); and 

	Regarding claim 13, wherein the movable fold chute comprises a buckle stop (86).
	Regarding claim 14, wherein the movable fold chute is operably associated with a motor (M1) configured to repeatedly reposition the movable fold chute between the first and second positions (fig.6).
	Regarding claim 15, wherein the feeding nip and the movable fold chute define a first carrier path that is substantially straight when the movable fold chute is in the first position (fig.4).
	Regarding claim 16, wherein the movable fold chute and the folding nip define a second carrier path that is substantially straight when the movable fold chute is in the second position (fig.5).
	Regarding claim 17, wherein the first carrier path and the second carrier path are substantially orthogonal to each other (see fig.4,5).

Allowable Subject Matter
5.	Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Imazu et al. (PGPub 2012/0275838) discloses a method for folding a sheet of paper comprising: feeding the sheet of paper into an opening (33,35) of a fold chute; 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shimizu (USP 4,518,380) discloses a fold chute that can adjust between two positions at different angles (see fig.2, C4/L21-25).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/14/2022